Citation Nr: 1827417	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  08-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an increased rating for thoracolumbar strain, in excess of 10 percent prior to November 22, 2017, and in excess of 20 percent thereafter.

2.  Entitlement to an increased rating for degenerative changes of the cervical spine, in excess of 10 percent prior to November 22, 2017, and in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from September 1986 to September 2006.  Although prior Board remands listed other qualifying service, the Veteran's DD-214 clearly lists active service from September 1986 to September 2006, with no prior periods of active service.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2010, the Veteran testified at a Central Office hearing before a Veterans Law Judge other than the undersigned, who is no longer employed by the Board.  The Veteran was afforded the opportunity to have a new Board hearing, but declined.  See May 2017 response to May 2017 Board letter.  Accordingly, the appeal was reassigned to the undersigned Veterans Law Judge.  38 C.F.R. § 19.3(b).

In June 2011, December 2013, and August 2017, the Board remanded for further development.  Most recently, the Board remanded to obtain new VA examinations that were compliant with the holding in Correia.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  Substantial compliance was achieved through the November 2017 VA examinations, further discussed below.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In a February 2009 rating decision, the Agency of Original Jurisdiction (AOJ) increased the cervical spine rating from 0 percent to 10 percent, effective on the date of service connection.  In a January 2018 rating decision, the AOJ increased the cervical spine and thoracolumbar spine ratings from 10 percent to 20 percent, each effective on November 22, 2017.  However, because the AOJ has not yet granted the maximum disability rating for these impairments, the appeal remains properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (West 2012); 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  For the entire appeal period, the manifestations of the thoracolumbar spine disability have included: forward flexion greater than 30 degrees, but not greater than 60 degrees; combined range of motion (ROM) not greater than 100 degrees; guarding and muscle spasm not resulting in abnormal gait or spinal contour; thoracic vertebral fracture with loss of 50 percent or more of height; regular use of brace and cane; functional loss with prolonged standing, bending, twisting, and lifting heavy objects; and pain during weight bearing and on palpation. 

2.  Even considering functional loss due to pain and during flareups, the manifestations of the thoracolumbar spine disability have never included: forward flexion at 30 degrees or less; ankylosis; intervertebral disc syndrome (IVDS); or associated neurologic abnormalities.

3.  For the entire appeal period, the manifestations of the cervical spine disability have included: forward flexion greater than 30 degrees, but not greater than 40 degrees; combined ROM greater than 170 degrees, but not greater than 335 degrees; guarding not resulting in abnormal gait or spinal contour; localized tenderness or pain on palpation; regular use of collar; and functional loss and pain with twisting.   

4.  Even considering functional loss due to pain and during flareups, the manifestations of the cervical spine disability have never included: forward flexion at 30 degrees or less; combined ROM at 170 degrees or less; muscle spasm or guarding severe enough to result in abnormal gait or spinal contour; ankylosis; IVDS; or associated neurologic abnormalities.  

CONCLUSIONS OF LAW

1.  For the period prior to November 22, 2017, the criteria for entitlement to an increased rating of 20 percent, but no higher, for thoracolumbar strain have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5237, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (2017).

2.  For the period since November 22, 2017, the criteria for entitlement to an increased rating in excess of 20 percent for thoracolumbar strain have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5237, General Rating Formula (2017).

3.  For the period prior to November 22, 2017, the criteria for entitlement to an increased rating in excess of 10 percent for degenerative changes of the cervical spine have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5237, General Rating Formula (2017).

4.  For the period since November 22, 2017, the criteria for entitlement to an increased rating in excess of 20 percent for degenerative changes of the cervical spine have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5237, General Rating Formula (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The thoracolumbar and cervical spine disabilities are each currently rated at: 10 percent disabling from October 1, 2006, to November 21, 2017; and 20 percent disabling since November 22, 2017.  See January 2018 codesheet.  The Veteran generally contends that the manifestations of his thoracolumbar and cervical spine disabilities exceed those contemplated by their current ratings.  See June 2007 statement; January 2008 VA Form 9; October 2008 statement; September 2009 correspondence; December 2009 VA Form 646; July 2010 brief; July 2010 hearing transcript; August 2012 information report; November 2012 correspondence; December 2009 correspondence; December 2012 brief; November 2016 correspondence; April 2018 brief.  However, based on the evidence discussed below, the Board finds that an increased rating is only warranted for the period prior to November 22, 2017, for thoracolumbar strain. 

Under the General Rating Formula, a 10 percent rating is warranted for any of the following: forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; combined ROM of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; combined ROM of the cervical spine greater than 170 degrees, but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent rating is warranted for any of the following: forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; combined ROM of the thoracolumbar spine not greater than 120 degrees; combined ROM of the cervical spine not greater than 170 degrees; or muscle spasm or guarding resulting in abnormal gait or spinal contour.  Id.  A 30 percent rating is warranted for: forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.  A 40 percent rating is warranted for: unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine at 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  Any associated, objective, neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  Id at Note (1).     

The Veteran was afforded pertinent VA examinations in July 2006, November 2008, September 2012, and November 2017.  However, in 2016, it was determined that adequate VA examinations of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways; the joints involved "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia, 28 Vet. App. at 168-70; 38 C.F.R. § 4.59.  As only the November 2017 VA examination is compliant with the holding of Correia, the Board finds prior examinations inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Preliminarily, the Board notes that the November 2017 examiner considered the Veteran's reports of functional loss due to pain and flareups in both the thoracolumbar and cervical spines, consistent with the holding in DeLuca.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner also estimated ROM loss due to repeated use over time and during flareups, consistent with the holding in Sharp.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Regarding the thoracolumbar spine, the examiner found, in pertinent part: initial forward flexion at 60 degrees, forward flexion with repeated use at 50 degrees, and forward flexion during flareups at 50 degrees; initial combined ROM at 160 degrees, combined ROM with repeated use at 125 degrees, and combined ROM during flareups at 100 degrees; guarding and muscle spasm not resulting in abnormal gait or spinal contour; thoracic vertebral fracture with loss of 50 percent or more of height; regular use of brace and cane; functional loss with prolonged standing, bending, twisting, and lifting heavy objects; and pain during weight bearing and on palpation.  However, even when considering functional loss due to pain and during flareups, the examiner found no: forward flexion of the thoracolumbar spine at 30 degrees or less; ankylosis; IVDS; or associated neurologic abnormalities.

Regarding the cervical spine, the examiner found, in pertinent part: initial forward flexion at 35 degrees, forward flexion with repeated use at 34 degrees, and forward flexion during flareups at 32 degrees; initial combined ROM at 240 degrees, combined ROM with repeated use at 238 degrees, and combined ROM during flareups at 187 degrees; guarding not resulting in abnormal gait or spinal contour; localized tenderness or pain on palpation; regular use of collar; and functional loss and pain with twisting.  However, even when considering functional loss due to pain and during flareups, the examiner found no: forward flexion of the cervical spine at 30 degrees or less; combined ROM of the cervical spine at 170 degrees or less; muscle spasm or guarding severe enough to result in abnormal gait or spinal contour; ankylosis; IVDS; or associated neurologic abnormalities.  

In light of the above, the Board finds that: (1) for the period prior to November 22, 2017, the criteria for entitlement to an increased rating of 20 percent, but no higher, for thoracolumbar strain have been met; (2) for the period since November 22, 2017, the criteria for entitlement to an increased rating in excess of 20 percent for thoracolumbar strain have not been met; (3) for the period prior to November 22, 2017, the criteria for entitlement to an increased rating in excess of 10 percent for degenerative changes of the cervical spine have not been met; and (4) for the period since November 22, 2017, the criteria for entitlement to an increased rating in excess of 20 percent for degenerative changes of the cervical spine have not been met.  Even using the measurements of ROM loss most beneficial to the Veteran (estimated loss during flareups), the Veteran still does not meet the criteria for increased ratings, apart from the period prior to November 22, 2017, for thoracolumbar strain.  To the Veteran's advantage, the Board has retroactively applied the November 2017 ROM loss measurements to the entire appeal period.  Accordingly, based on thoracolumbar spine forward flexion during flareups measured at 50 degrees, a 20 percent rating is warranted for the entire thoracolumbar appeal period; however, no higher ratings are warranted because the evidence does not indicate forward flexion at 30 degrees or less or ankylosis.  Further, no higher ratings are warranted for either of the cervical spine periods because cervical spine forward flexion during flareups measured at 32 degrees, the combined ROM during flareups measured 187 degrees, the guarding did not result in abnormal gait or spinal contour, and there was no ankylosis.  Lastly, neither disability warrants separate ratings for associated neurologic abnormalities because testing revealed no problems with reflexes, sensation to light touch, radiculopathy, or other neurologic functioning.  As such, the Board finds that only the period prior to November 22, 2017, for thoracolumbar strain warrants an increased rating from 10 percent to 20 percent, but no higher.  

ORDER

For the period prior to November 22, 2017, entitlement to an increased rating of 20 percent, but no higher, for thoracolumbar strain is granted.

For the period since November 22, 2017, entitlement to an increased rating in excess of 20 percent for thoracolumbar strain is denied.

For the period prior to November 22, 2017, entitlement to an increased rating in excess of 10 percent for degenerative changes of the cervical spine is denied.

For the period since November 22, 2017, entitlement to an increased rating in excess of 20 percent for degenerative changes of the cervical spine is denied.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


